Appeal by the defendant, as limited by his brief, from three sentences of the Supreme Court, Kings County (Fertig, J.), all imposed July 2, 1987, upon his convictions of robbery in the first degree under indictment No. 3039/86, robbery in the second degree under indictment No. 6613/86, and robbery in the first degree under indictment No. 7077/86, upon his pleas of guilty.
Ordered that the sentences are affirmed.
The defendant was afforded an opportunity prior to pronouncement of sentences to refute or explain any information contained in the presentence report which he deemed inaccurate and to make such statements to the sentencing court as *687he deemed advisable. The sentencing court therefore acted properly when it sentenced the defendant after receiving a presentence report for which the defendant declined to be interviewed (see, People v Tumerman, 133 AD2d 714, 716; People v Scales, 121 AD2d 578, 579). Moreover, we discern no basis for reducing the longest of the three concurrent sentences imposed, the only sentence which the defendant presently challenges as excessive (People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.